Citation Nr: 1201487	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-25 554	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Whether a reduction in the rating for Reiter's syndrome from 40 percent to 10 percent, effective July 1, 2008, was proper.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected Reiter's syndrome.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979 and from December 1979 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of service connection for Crohn's disease was remanded by the Board in January 2008 for additional development.  The January 2008 Board remand also included the issue of entitlement to an evaluation in excess of 40 percent for Reiter's syndrome in order to provide the Veteran with a statement of the case in accordance with Manlicon v. West, 12 Vet. App. 238 (1998).  

A history of the case reveals that the Veteran's October 2002 claim for an increased rating for service-connected Reiter's syndrome was denied by rating decision in April 2004, and the Veteran was notified of the denial later in April 2004.  A notice of disagreement to the denial was received by VA in March 2005.  A statement of the case was issued in February 2008, and a substantive appeal was received by VA from the Veteran in May 2008.  A letter was sent to the Veteran in June 2008 that, because his increased rating appeal had not been received by VA within either a year of the April 2004 rating decision or within 60 days of the issuance of the statement of the case, it was not timely filed.  A claim for an increased rating for Reiter's syndrome was subsequently received by VA in July 2008.  A rating decision denying an increased rating was issued in October 2008, and the Veteran timely appealed.

Board requests for Veterans Health Administration (VHA) medical opinions were made in January 2011 and in October 2011, and February 2011 and October 2011 opinions are of record.  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by the Veteran in a VA examination report dated in September 2008, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issues of whether a reduction in the rating for service-connected Reiter's syndrome from 40 percent to 10 percent, effective July 1, 2008, was proper, entitlement to an evaluation in excess of 10 percent for service-connected Reiter's syndrome, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has Crohn's disease that is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for Crohn's disease are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veteran seeks service connection for Crohn's disease.  As the evidence on file shows Crohn's disease due to service, service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment reports reveal that he was seen several times for back pain.  He complained during a December 1985 physical evaluation of swollen and painful joints and recurrent back pain.  The Veteran's low back pain was attributed to Reiter's syndrome in an August 1986 Medical Evaluation Board examination report; he denied bowel or bladder problems.  He did complain of some epigastric distress, which was noted to possibly be related to his taking Feldene for Reiter's syndrome.  A bone scan was considered compatible with Reiter's syndrome.  An upper gastrointestinal series in August 1986 was normal.  According to a November 1986 Medical Evaluation Board Proceeding report, the Veteran's chronic low back pain and joint stiffness were secondary to Reiter's Syndrome.  

In 1994, the Veteran was diagnosed with Crohn's disease.  His main symptoms were lower abdominal pain and gastrointestinal bleeding.  In a private treatment record dated in December 1995 the Veteran reported that he had bowel problems over the prior year.  The Veteran was noted to be diagnosed with Reiter's syndrome in 1985 but to not have any bowel complaints at that time.

According to a January 1996 letter from M.S.S., M.D., a colonoscopy performed for evaluation of a history of Crohn's disease revealed colonic inflammation most likely due to Crohn's colitis.  Dr. S. diagnosed hepatitis C in a May 1999 statement.

In a July 2003 VA bones examination report, the Veteran was noted to have a history of Crohn's disease.  In the impressions rendered, enteropathic arthritis was noted to refer to arthropathies associated with Crohn's disease or ulcerative colitis.  The association between enteritis and arthritis was noted to be supported by the findings of an ileocolonoscopy evaluation of subclinical inflammation in a variety of spondylo-arthropathies.  The examiner further noted that histological evidence of "acute" colitis (similar to bacterial enteritis) or "chronic" colitis resembling chronic idiopathic inflammatory bowel disease is commonly observed.  The examiner indicated that the Veteran was known to have Crohn's disease.

In an August 2003 VA examination report, the Veteran was noted to be diagnosed with Crohn's disease.  The Veteran reported vomiting about once a week.  He reported hematemesis about once or twice a month.  The last episode was noted to be during a recent hospitalization.  He denied melena.  He reported bloody stools with Crohn's flare-ups, which occur sometimes once every four to five months or once every three to four months.  He reported chronic diarrhea with watery or loose stools, sometimes three to four a day.  He indicated that this was chronic regardless of Crohn's flare-ups.  He reported stool incontinence especially at night.  The Veteran stated that he had abdominal cramps that were worse with Crohn's flare-ups.  A computed tomography scan of the abdomen was noted to reveal findings consistent with a clinical diagnosis of Crohn's disease.  The Veteran was diagnosed with Crohn's disease.

According to a March 2004 VA examination report, which included review of the claims files, Dr. S. had diagnosed Crohn's disease in 1994.  It was noted that although the Veteran gave a "good" history of diarrhea with loose bowel movements since 1984 or 1986, with multiple bowel movements two to three times a day with occasional blood, no details of diarrhea or rectal bleeding were documented in the medical records prior to 1994.  The examiner concluded that the Veteran had enteropathic arthritis and polyarticular arthritis related to inflammatory bowel disease (IBD).  The examiner also concluded that the Veteran's joint pains and limited motion were likely due to Crohn's enteropathy and that there was no correlation between Reiter's syndrome and Crohn's disease.  

In September 2004, the Veteran's treating VA physician submitted a statement indicating that the Veteran has Crohn's disease with joint aches that are an extraintestinal manifestation of Crohn's disease.

The Veteran underwent VA evaluations in October 2008.  Although a rheumatologist found it very difficult to determine whether the Veteran's arthritic symptoms involving the peripheral joints were due to Reiter's syndrome or Crohn's disease, it was noted that the Crohn's disease was not related to Reiter's syndrome or hepatitis C.  A VA gastroenterologist noted that there was no relationship between the Veteran's gastrointestinal complaints and his Reiter's syndrome and that his Reiter's syndrome did not impact his Crohn's disease.  

According to a May 2009 report from a VA hepatologist, although Crohn's disease was not related to hepatitis C, antiviral therapy for hepatitis C had been found to temporarily exacerbate gastrointestinal symptoms in patients who also had Crohn's disease.

In response to a January 2011 VA request for a VHA opinion, a VA Chief of Rheumatology at a VA Medical Center noted in a February 2011 opinion that the Veteran was evaluated several times in service for complaints of back and various joint pain, that he was diagnosed with Reiter's syndrome in June 1986, that he later developed abdominal pain with blood in his stools, and that he was diagnosed with Crohn's disease in 1994.  According to the February 2011 opinion, undifferentiated spondyloarthropathy can be a presenting manifestation of Crohn's disease, arthritis may precede the gastrointestinal symptoms by lengthy periods of time, and arthritis occurs in 10 to 20 percent of patients with IBD, with a higher prevalence in Crohn's disease.  In this physician's opinion, it was at least as likely as not that the Veteran's back pain, diagnosed as Reiter's syndrome, could be an early manifestation of Crohn's disease.  The rheumatologist also opined that there was no evidence to suggest that Crohn's disease is caused or aggravated by hepatitis C, treatment for hepatitis C, or Reiter's syndrome.

A VA request for an additional VHA opinion is dated in October 2011.  In response to this request, an October 2011 opinion from a VA gastroenterologist noted the Veteran's complaints in service of recurrent back pain and swollen and painful joints and his contentions that he also had intermittent diarrhea, lower abdominal pressure, and bright red blood in his stool beginning in about 1984, with Crohn's disease diagnosed in 1994.  According to this opinion, it was at least as likely as not that the Veteran's joint pain, abdominal pain, diarrhea, and blood stools were symptoms of the Crohn's disease diagnosed in 1994, it was unlikely that the Veteran's Crohn's disease was caused by or was permanently aggravated by hepatitis C or Reiter's syndrome, and it was likely that the Veteran's Crohn's disease was temporarily aggravated by his treatments for hepatitis C.  It was also noted that an undifferentiated spondyloarthropathy can be an extraintestinal manifestation of Crohn's disease.  It was reported that the Veteran's symptoms of intermittent diarrhea, abdominal pain, and rectal bleeding, dating back to 1984, can be attributed to mild colitis.

The Veteran asserts that he developed swelling in various joints during service, had abdominal cramping two to three times a week, and that he had red blood in his stool intermittently, beginning in approximately 1985.  See August 2005 VA Form 9 and October 2008 VA examination.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Based on the above evidence, especially the Veteran's competent and credible reports of bowel and abdominal symptoms in and since service, the opinion of a VA rheumatologist that it is at least as likely as not that the Veteran's back pains during service were an early manifestation of the Veteran's current Crohn's disease, and the October 2011 VHA opinion finding the Veteran's arthritis and abdominal symptoms in service at least as likely as not manifestations of Crohn's disease, the Board concludes that the Veteran currently has Crohn's disease as a result of service.  Therefore, service connection for Crohn's disease is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for Crohn's disease is granted.





REMAND

A January 2008 rating action proposed to reduce the Veteran's 40 percent rating for service-connected Reiter's syndrome to 10 percent, and the Veteran was notified of this action in February 2008.  An April 2008 rating decision reduced the Veteran's 40 percent rating for Reiter's syndrome to 10 percent, effective July 1, 2008, and the Veteran was notified of the decision later in April 2008.  Although a VA Form 9, Appeal to Board of Veterans' Appeals, received by VA in May 2008 can be considered a timely notice of disagreement to the April 2008 reduction, no statement of the case has been promulgated on the issue of whether the reduction was warranted.  Consequently, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the issue of entitlement to a rating in excess of 10 percent for service-connected Reiter's syndrome, the Board notes that the Veteran has contended in statements dated in August and September 2009, subsequent to the most recent VA evaluation on file that his Reiter's syndrome has increased in severity.  Consequently, the Board finds that a current evaluation of the Veteran's Reiter's syndrome is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In light of Rice and remand of the claims of whether a reduction in the rating for Reiter's syndrome from 40 percent to 10 percent, effective July 1, 2008, was proper, and entitlement to an evaluation in excess of 10 percent for service-connected Reiter's syndrome, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  

Additionally, on remand, attempts should be made to obtain all available updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support this claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for symptoms of Reiter's syndrome since May 2010, which is the date of the most recent treatment reports on file.  After securing the necessary authorization, attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate health care provider to determine the severity of the Veteran's Reiter's syndrome, to include information relevant to the prior reduction.  The following considerations will govern the opinion:

a.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current nature and severity of the Veteran's Reiter's syndrome, with reference to the schedular criteria under Diagnostic Codes 5002 and 5243 (2011).  The examiner must also comment on whether the reduction of the Veteran's rating from 40 percent to 10 percent, effective July 1, 2008, was supported by the evidence of record in accordance with the schedular criteria in Diagnostic Codes 5009-5002 and Diagnostic Code 5243 (2007).  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she must so state.  

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

e.  The examiner must also indicate the impact the Veteran's respective conditions have on his ability to secure or follow a substantially gainful occupation.

Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail.  The report prepared must be typed.

4.  After the above have been completed, consider all of the evidence of record and re-adjudicate the Veteran's claim for an evaluation in excess of 10 percent for service-connected Reiter's syndrome, to include consideration of the assignment of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

5.  Issue a statement of the case and notification of the Veteran's appellate rights on the issue of whether the reduction from 40 percent to 10 percent for Reiter's syndrome, effective July 1, 2008, was proper.  The Veteran is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to this issue, and the issue continues to be denied, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


